Citation Nr: 1028608	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left leg/ankle 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
May 1951 to May 1955.  
This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the Veteran's service-connection 
claim for left leg arthritis and tendonitis from a broken leg.

The Veteran was scheduled to appear for a hearing with a Veterans 
Law Judge in March 2010.  The Veteran specifically withdrew this 
hearing request in a letter to the Board in February 2010.  He 
has not requested a new hearing.  Accordingly, the Veteran's 
hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 
20.704(e) (2009).

Issues not on appeal

In the above-referenced September 2008 rating decision, the RO 
denied the Veteran's service-connection claim for right leg 
arthritis and tendonitis from a broken leg.  The RO also awarded 
the Veteran service connection for bilateral hearing loss and 
tinnitus, assigning 40 and 10 percent disability ratings 
respectively.  To the Board's knowledge, the Veteran has not 
disagreed with these decisions or ratings.  Accordingly, these 
issues are not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review in 
the VA administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record is in equipoise as to whether 
the Veteran's currently diagnosed ankle injury is etiologically 
related to his military service.

CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a left 
leg/ankle disability was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in June 2008.  This letter appears to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter in light of the fact that 
the Board is granting the Veteran's claim.  Any potential error 
on the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the above-referenced June 2008 letter.  As discussed in 
detail below, the Board is granting the Veteran's claim.  It is 
not the Board's responsibility to assign a disability rating or 
an effective date in the first instance.  The Board is confident 
that if required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  
Accordingly, the Board will proceed to a decision.

Service connection claim

Relevant law and regulations

In general, service connection may be granted for a disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran claims he has a current left leg or ankle 
disability that is related to an injury he sustained during his 
active duty service. 

As noted above, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.           See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), it is undisputed that the 
Veteran currently has a left ankle disability.  X-ray reports 
taken at a November 2008 VA examination pertinently indicated 
that the Veteran had a "small well-corticated bone fragment 
adjacent to the medial malleolus, consistent with prior trauma" 
of the left ankle.  The Veteran was diagnosed as having a left 
ankle ossicle consistent with an old avulsion fracture, 
tendonitis, and residual of chronic pain.  See the November 2008 
VA examiner's report, pages 7 and 8.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records do not reflect 
that the Veteran received treatment for, or was diagnosed with 
any disease of the left leg or ankle.  Indeed the Veteran's May 
1955 separation examination was pertinently negative as to any 
left leg or ankle disease.  The Veteran however contends that 
during his military service he injured his left ankle when he 
fell off a ladder, and that he has consistently had pain in his 
lower leg and ankle since service.  See the November 2008 VA 
examiner's report, page 1.  

The Board notes that the Veteran is competent to testify as to 
his own observable symptomatolgy.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994); see also 38 C.F.R. § 3.159(a)(2) [Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of the 
facts or circumstances and conveys matters that can be observed 
and described by a lay person].  In this connection, the Veteran 
is certainly competent to testify about his in-service 
experiences, to include whether he injured his ankle in service, 
and whether he has experienced continuous pain since that injury.  
Moreover, the Veteran's service treatment records confirm that 
the Veteran sought treatment for his left ankle in November 1952.  
See the Veteran's November 26, 1952 Medical History report 
[noting that x-rays of the left ankle showed no evidence of a 
fracture].  The Board accordingly finds the Veteran's lay 
assertions to be credible.  In-service injury to the left ankle 
is therefore demonstrated, and Hickson element (2) is satisfied 
as well.  

With respect to crucial Hickson element (3), nexus or 
relationship, the Board notes that there are three medical 
opinions of record regarding the etiology of the Veteran's 
current left leg disability.  

In October 2008, Dr. S.M.S. indicated in a VA treatment report 
that the Veteran's ankle x-rays showed an old injury, and that 
"he likely sprained his ankle at one time, and he tore off a 
small piece of bone which is now the cause of some bone spurs and 
arthritis in his ankle."  See the October 3, 2008 Addendum 
Report of Dr. S.M.S. 

In contrast, the November 2008 VA examiner pertinently noted 
after a review of the claims file and upon examination of the 
Veteran that although the Veteran gave a credible history of an 
ankle injury in service, "[m]y medical opinion is that I would 
have to resort to mere speculation to resolve this issue."  The 
VA examiner noted that he could not make a definitive opinion as 
to etiology because he believed that the long duration of ankle 
problems as described by the Veteran should be accompanied by 
significant arthritic changes, which were not found upon 
examination.  See the November 2008 VA examiner's report, page 8.  

Finally, in May 2009, Dr. S.M.S. submitted another letter to the 
RO specifically indicating agreement with a finding that it is 
"at least as likely as not that this veteran's current ankle and 
leg condition is related to his incident that happened while he 
was in the naval service."  See the May 26, 2009 statement of 
Dr. S.M.S.  The doctor did not provide a rationale for her 
opinion.  
 
As noted above, the Board finds the Veteran's self-reported 
history of an in-service ankle injury with subsequent ankle pain 
to be credible.  The November 2008 VA examiner also found the 
Veteran's self-reported history to be credible, and both he and 
Dr. S.M.S. determined upon x-ray findings that the Veteran's 
disability resulted from an old injury.  The two physicians 
ultimately differed with each other in that the November 2008 VA 
examiner could not establish a positive or negative nexus without 
resorting to speculation, while Dr. S.M.S. in fact, established a 
positive nexus, but did not support her opinion with clinical 
rationale.  Indeed, the Board is not entirely satisfied with 
either physician's opinion.  

Crucially however, there is no evidence of record demonstrating 
that the Veteran's current left ankle disability resulted from 
any other intervening injury occurring after the Veteran 
separated from service in 1955.  As such, and in light of the 
Veteran's competent and credible testimony, the Board finds that 
the evidence of record is in relative equipoise.  When the 
evidence for and against the claim is in relative equipoise, by 
law, the Board must resolve all reasonable doubt in favor of the 
appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  Accordingly, the benefit-of-the-doubt rule is applicable 
in this case, and a relationship or nexus between the Veteran's 
current left leg, specifically his left ankle, disability and his 
in-service ankle injury is established.  Hickson element (3) is 
therefore met, and the benefit sought on appeal is allowed.


ORDER

Service connection for a left leg/ankle disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


